Name: 97/760/EC: Commission Decision of 4 November 1997 suspending the buying-in of butter in certain Member States (Only the Spanish, Danish, German, Greek, English, French, Italian, Dutch, Finnish and Swedish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  economic geography;  trade policy
 Date Published: 1997-11-13

 Avis juridique important|31997D076097/760/EC: Commission Decision of 4 November 1997 suspending the buying-in of butter in certain Member States (Only the Spanish, Danish, German, Greek, English, French, Italian, Dutch, Finnish and Swedish texts are authentic) Official Journal L 310 , 13/11/1997 P. 0026 - 0027COMMISSION DECISION of 4 November 1997 suspending the buying-in of butter in certain Member States (Only the Spanish, Danish, German, Greek, English, French, Italian, Dutch, Finnish and Swedish texts are authentic) (97/760/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EC) No 1587/96 (2), and in particular the first subparagraph of Article 7a (1) and Article 7a (3) thereof,Whereas Council Regulation (EEC) No 777/87 (3), as last amended by the Act of Accession of Austria, Finland and Sweden, sets out the circumstances under which the buying-in of butter and skimmed-milk powder may be suspended and subsequently resumed and, where suspension takes place, the alternative measures that may be taken;Whereas Commission Regulation (EEC) No 1547/87 (4), as last amended by Regulation (EC) No 1802/95 (5), lays down the criteria for opening and suspending the buying-in of butter by invitation to tender in the Member States or, in the case of the United Kingdom and Germany, in a region thereof;Whereas Commission Decision 97/596/EC (6) suspends the buying-in of butter in certain Member States; whereas information on market prices shows that the condition laid down in Article 1 (3) of Regulation (EEC) No 1547/87 is currently met in Belgium, Denmark, Germany, Greece, Spain, France, Ireland, Italy, Luxembourg, the Netherlands, Austria, Finland, Sweden, Great Britain and Northern Ireland; whereas the list of Member States in which that suspension applies must be adjusted accordingly;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS DECISION:Article 1 The buying-in of butter by invitation to tender as provided for in Article 1 (3) of Regulation (EEC) No 777/87 is hereby suspended in Belgium, Denmark, Germany, Greece, Spain, France, Ireland, Italy, Luxembourg, the Netherlands, Austria, Finland, Sweden, Great Britain and Northern Ireland.Article 2 Decision 97/596/EC is hereby repealed.Article 3 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Republic of Austria, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 4 November 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 13.(2) OJ L 206, 16. 8. 1996, p. 21.(3) OJ L 78, 20. 3. 1987, p. 10.(4) OJ L 144, 4. 6. 1987, p. 12.(5) OJ L 174, 26. 7. 1995, p. 27.(6) OJ L 239, 30. 8. 1997, p. 58.